DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2011/0290437; published: Dec. 1, 2011; in IDS dated: Feb. 26, 2018), in view of Ramaratnam et al. (US 2015/0330029; published: Nov. 19, 2015; of record) are hereby withdrawn in view of the Declaration filed on 6/27/22.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.130 on 6/27/22 has been fully considered and is found persuasive to overcome the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2011/0290437; published: Dec. 1, 2011; in IDS dated: Feb. 26, 2018), in view of Ramaratnam et al. (US 2015/0330029; published: Nov. 19, 2015; of record). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Vogel et al. (US 2011/0290437; of record), teach a dispersible wet wipe comprising a wipe substrate containing a tissue web consisting of cellulose fibers, wherein said cellulose fibers have a fiber length of 3 mm or less (i.e., devoid of fivers having a length greater than 3 mm) (limitation of instant claim 1; claim 1).  Vogel et al. teach that the wipe substrate may be formed from a single layer or multiple layers (limitation of instant claim 1; [0020]). Vogel et al. teach that the wet wipes do not require organic solvents to maintain in-use strength and the wetting composition may be substantially free of organic solvents (e.g., less than about 1%) (limitation of instant claim 1; [0078]). With regards to the “less than 3% extractives as measured in accordance with the TAPPI T204 cm-07 test standard”, Vogel et al. teach wherein the dispersible wet wipe comprises the cellulose fibers having a fiber length of 3mm or less and a binder composition (see independent claim 1). However, Vogel et al. do not teach wherein the first and second plies are laminated to one another by application of a binder to only one of the two external layers of the first ply and the second ply, wherein the only one of the two external layers of the first ply is a layer that directly faces the other of the first ply or the second ply, as required by instant claim 1.
The prior art is free of any teaching or suggestion of the claimed wet wipe, wherein the first and second plies are laminated to one another by application of a binder to only one of the two external layers of the first ply and the second ply and wherein the only one of the two external layers of the first ply is a layer that directly faces the other of the first ply or the second ply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617